Citation Nr: 1430966	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for vertigo claimed as secondary to service-connected tinnitus.

4.  Entitlement to service connection for hypertension claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) claimed as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Denver, Colorado, that denied the service connection claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the Veterans Benefits Management System (VBMS) and on the Virtual VA system to ensure a total review of the evidence.  

The Veteran testified before the undersigned at a May 2012 videoconference hearing.  A transcript has been associated with the file.  Additional evidence was associated with the claims file in May and June 2012 and June 2013 after the last consideration of the appealed issues in January 2012.  The Board decides only the tinnitus claim in this determination in a manner wholly favorable to the Veteran.  The remaining issues are remanded to the Agency of Original Jurisdiction (AOJ) which will consider the new evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2013).

The issues of service connection for bilateral hearing loss, vertigo, hypertension, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current disability of tinnitus due to in-service combat noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran reports that he has tinnitus.  The diagnosis has been confirmed in a December 2008 VA examination report.  The Veteran has stated that he has had tinnitus ever since a booby trap went off near him in Vietnam.  See December 2009 Notice of Disagreement; September 2010 statement accompanying VA Form 9; May 2012 Board Hearing Transcript at 11-12.  The Veteran served as an infantryman in Vietnam and is in receipt of the Combat Infantryman Badge.  The noise caused by a booby trap explosion is consistent with the conditions of combat and is presumed to have occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The December 2008 VA examination report contains a medical opinion that the tinnitus was not at least as likely as not due to in-service noise exposure due to the lack of contemporaneous notation of tinnitus and the absence of significant hearing thresholds shifts during service.  The Veteran is competent and credible to report in-service tinnitus even in the absence of a contemporaneous notation.  The Board finds that the evidence is at least in equipoise that the current tinnitus disability is related to service.  Accordingly, all material elements of a service connection claim are in relative equipoise; service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board must remand the Veteran's remaining claims for additional development.

I. VA Examinations and Medical Opinions

The Veteran submitted an April 2012 audiometry report showing puretone threshold scores in a range meeting the disability criteria.  See 38 C.F.R. § 3.385 (2013).  The Board remands to provide the Veteran with a new VA examination and medical opinion as to whether his bilateral hearing loss is related to service.  The examination and medical opinion should also address whether the Veteran's vertigo is secondary to his now service-connected tinnitus. 

The Veteran testified that he has had stomach problems due to stress since service.  May 2012 Board Hearing Transcript at 4.  The Veteran submitted a February 2012 statement from his doctor to the effect that PTSD "can" exacerbate both GERD and hypertension.  In June 2012, the Veteran submitted letters he wrote during service reporting stomach problems afflicting his unit in the field.  The duty to assist in the provision of an examination and medical opinion has been triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

II. VA Treatment Records

The Veteran receives ongoing care through the Denver VA Medical Center.  The treatment records contain an active problem list discussing hypertension, GERD, vertigo, and PTSD.  The Board instructs that all relevant VA treatment records from June 27, 2013 to the present be associated with the claims file to insure a complete record on appeal.  
Accordingly, the issues of service connection for bilateral hearing loss, vertigo, GERD, and hypertension are REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Denver, Colorado, and its satellite facilities dated since June 27, 2013, and from any additional VA and non-VA medical provider identified by him.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 C.F.R. § 3.159(e) (2013).

2.  After completion of Step 1, schedule the Veteran for an examination (or examinations) to determine the likely etiology of his bilateral hearing loss, vertigo, hypertension, and GERD.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner(s) in conjunction with the examination. 

With respect to each disorder diagnosed, the examiner(s) should provide an opinion on the following questions:

(a) Is it at least as likely as not (50 percent or greater) that the bilateral hearing loss disorder is related to military service?

(b) Is it at least as likely as not (50 percent or greater) that the GERD is related to military service?

(c) Is it at least as likely as not (50 percent or greater) that the vertigo disorder was caused by the Veteran's service-connected tinnitus?

(d) Is it at least as likely as not (50 percent or greater) that the vertigo disorder was aggravated by the Veteran's service-connected tinnitus?

(e) Is it at least as likely as not (50 percent or greater) that either GERD or hypertension was caused by the Veteran's service-connected PTSD?

(f) Is it at least as likely as not (50 percent or greater) that either GERD or hypertension was aggravated by the Veteran's service-connected PTSD?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


